Citation Nr: 1232857	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to a rating greater than 50 percent for migraine headaches, including on an extraschedular basis.

3.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU), including on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to May 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina and St. Louis, Missouri, respectively.

In June 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed a claim for a rating higher than 50 percent for his service connected disability of migraine headaches, a claim for total disability based upon individual unemployability (TDIU), which is already considered a part of his claim for a higher rating, see Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), and a claim for service connection for a left ankle disability.  The evidence establishes that at least to migraine headaches, the Veteran has been seen by private caregivers at Laurel Hill Medical Clinic and Dr. John W. Neal.  Records have been obtained from Laurel Hill Clinic where they also treated him for his left ankle.  No attempt has been made to obtain the records of Dr. Neal to ascertain whether he also treated the Veteran for a left ankle disability.  In addition, there is a reasonable probability that the records of Dr. Neal could help substantiate the Veteran's claims for a higher rating for migraine headaches including TDIU.  Therefore, a remand is necessary to associate the records of Dr. Neal with the file.

Evidence in the file also indicates that the Veteran served in the United States Army National Guard after separation.  The medical records from the National Guard have not been associated with the file.  The RO/AMC should obtain these records since the records may help the Veteran establish his claim of service connection for a left ankle disability.

In addition, the RO/AMC should obtain updated VAMC treatment records since November 2009.

As to the issues of a rating higher than 50 percent for migraine headaches including entitlement to TDIU, the Veteran's service connected disability is currently rated at 50 percent, which is the maximum rating under the schedular critieria for migraine headaches.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Veteran contends, and has submitted evidence that the disability is so severe, that he is no longer capable of work.

In a VA examination in January 2009, the examiner concluded that the severity, intensity, and frequency of the Veteran's migraine headache disability means either sedentary or active employment is not possible.  

As established in Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the January 2009 VA examination meets the 38 C.F.R. § 3.321(b)(1) criteria for submission to the Director of the Compensation and Pension service to determine whether the Veteran was entitled to an extraschedular rating for his migraine headache disability.  The Board finds that that the evidence establishes an exceptional disability picture that the maximum schedular evaluation for his migraine headaches is inadequate and there is some evidence that his migraine headaches disability has resulted in marked interference with employment.  

Further, as to the claim for total disability based upon individual unemployability, a total disability rating for compensation on the basis of TDIU may be assigned when service connection is in effect for one disability rated as 60 percent or more, or two or more service-connected disabilities with at least one rated as 40 percent or more such that there is a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a) (2011).  The Veteran's migraine disability is currently rated as 50 percent disabling and he is also rated at 10 percent for tinnitus.  Thus, he does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).

VA's policy is to grant TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b) (2011).  As with the claim for an increased rating for migraine headaches, while the Board does not have authority to grant an extraschedular rating for TDIU in the first instance, it does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  For the same reasons the Board is referring the claim for an increased rating higher than 50 percent migraine headaches to the Director, a referral to the Director is necessary for a determination whether to grant TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b) (2011).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain the records of Dr. John W. Neal, of Gibson, North Carolina; and to submit records from or provide the full and correct names and contact information and authorize VA to obtain the records from any other medical provider who treated or evaluated the Veteran for a left ankle disability or migraine headaches that have not previously been provided.  The RO/AMC should attempt to obtain these records once authorization is obtained.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Obtain and update all VAMC records from November 2009 to the present from the Fayetteville VAMC and all associated outpatient clinics.  All attempts to obtain these records should be documented in the file.

3.  Contact the appropriate custodian and obtain copies of all medical records concerning the Veteran from the Army National Guard.

All efforts to obtain these records must be documented in the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

3.  Once the record development is completed, submit the Veteran's claims file to the VA Director of the Compensation and Pension Service for consideration of assignment of extraschedular rating for migraine headaches.  See 38 C.F.R. § 3.321(b) (2011).  The issue of entitlement to an extraschedular rating for TDIU should also be referred to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b) (2011).  A copy of any decision by the VA Director of the Compensation and Pension Service should be included in the claims file

4.  After the development requested is completed, readjudicate the claims for service connection for a left ankle disability, for a rating greater than 50 percent for migraine headaches, including on an extraschedular basis, and TDIU, including on an extraschedular basis.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

